171 N.J. Super. 586 (1980)
410 A.2d 281
FELIX CABARLE, PLAINTIFF-RESPONDENT,
v.
GOVERNING BODY OF THE TOWNSHIP OF PEMBERTON AND CHARLES BALCZUN, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted January 3, 1980.
Decided January 11, 1980.
Before Judges MATTHEWS, ARD and POLOW.
Polino & Williams, attorneys for appellants (Joseph M. Pinto on the brief).
No brief was filed by respondent.
PER CURIAM.
Judgment of Law Division affirmed substantially for the reasons expressed by Judge Haines in his opinion reported at 167 N.J. Super. 129 (Law Div. 1979).